Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 1 of 24




                           Exhibit C
     Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 2 of 24



                        UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

TOSHIBA INTERNATIONAL                           §
CORPORATION,                                    §
                                                §
                  PLAINTIFF,                    §
v.                                              §
                                                §
                                                §               No. 4:19-cv-04274
SUDHAKAR KALAGA,                                §
an individual, VIJAYAGOWRI                      §
“JAYA” KALAGA, an individual,                   §
KIT CONSTRUCTION SERVICES,                      §
INC., KIT PROFESSIONALS, INC.,                  §
SKBP VENTURES, LLC,                             §
SVSRK ENTERPRISES, LLC,                         §           JURY TRIAL DEMANDED
RUDOLPH CULP, as independent                    §
administrator of the ESTATE                     §
OF PABLO D’AGOSTINO,                            §
PD RENTALS, LLC,                                §
JANUARY 22 1992, LLC,                           §
VINOD VEMPARALA, an individual,                 §
V2V SOLUTIONS, LLC,                             §
CHETAN VYAS, an individual,                     §
ABRAHAM JOSEPH, an individual,                  §
and ONEPOINT, INC.,                             §
                                                §
                  DEFENDANTS.                   §

            ONEPOINT, INC.’S OBJECTIONS AND RESPONSES TO TOSHIBA
            INTERNATIONAL CORPORATION’S NOTICE OF RULE 30(b)(6)
                  DEPOSITION OF DEFENDANT ONEPOINT, INC.

        Pursuant to Rules 26 and 30 of the Federal Rules of Civil Procedure, Defendant,

OnePoint, Inc. (“OnePoint”) submits the following objections and responses to Plaintiff Toshiba

International Corporation’s (“TIC’s”) Notice of Rule 30(b)(6) Deposition of Defendant

Onepoint, Inc.
     Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 3 of 24



                                     GENERAL OBJECTIONS

        1.      OnePoint objects to November 20, 2020 as the date of the deposition and will confer

with counsel for TIC on a mutually acceptable date. At this point, OnePoint’s anticipated corporate

representative is available on December 16, 2020 at 10 a.m. at the offices of Daniels & Tredennick,

PLLC, 6363 Woodway Drive, Suite 700, Houston, Texas 77057.

        2.      OnePoint objects to the “Relevant Period” for the topics set forth in TIC’s

deposition notice as January 1, 2007 through the date of the deposition. As defined, TIC’s

“Relevant Period” is overly broad and unduly burdensome, as it would purport to concern

information that is nearly 13 years old. Any testimony prior to 2016 would concern information

that is outside of the statute of limitations for the claims brought in this lawsuit.

        3.      TIC set forth 50 topics in its deposition notice that it expects to cover at the deposition.

OnePoint objects to each Topic to the extent it imposes an obligation, duty, or burden greater or

different than those imposed by the applicable Federal Rules of Civil Procedure.

        4.      OnePoint objects to each Topic to the extent it seeks information protected by the

attorney-client privilege, work-product doctrine, common-interest privilege or any other applicable

privilege, protection, immunity, or rule (collectively, “Privileged Information”). OnePoint will not

disclose any Privileged Information in response to any proposed Topic or question posed during the

deposition. OnePoint does not intend by these Objections and Responses to waive any claim of

privilege or immunity. Any inadvertent disclosure of such material or information is not intended to

be, and shall not, constitute a general or specific waiver in whole or in part of those privileges or

protections as to material or information inadvertently disclosed or the subject matter thereof. Nor is

any inadvertent disclosure intended to, nor shall it, constitute a waiver of the right to object to any

use of such document or information.

        5.      OnePoint objects to each Topic to the extent it calls for speculation, a legal conclusion,


                                                     2
     Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 4 of 24



or to the extent a Topic contains express or implied assumptions of fact or law with respect to the

matters at issue in the case. OnePoint’s responses or agreement to make a witness available on any

given Topic is not intended to be, and shall not be construed as, an agreement or concurrence by

OnePoint with TIC’s characterization of any facts, circumstances, or legal obligations. OnePoint

reserves the right to contest any such characterization.

       6.      OnePoint objects to each Topic to the extent it would require expert testimony from a

lay witness.

       7.      OnePoint objects to each Topic to the extent that it is duplicative and/or cumulative

of other discovery, including, without limitations, Plaintiff’s interrogatories, requests for admission,

and requests for production.

       8.      OnePoint objects to each Topic to the extent that it is overly broad, unduly

burdensome, and oppressive with respect to the requested information. The topics cover a vast

amount of information that no reasonable deponents, no matter how well-prepared, could be expected

to address fully and completely. The scope, preparation, and information Plaintiff purports to require

pursuant to the Notice is, therefore, overbroad, unreasonable, unduly burdensome, and not

proportionate to the needs of the case. Additionally, Plaintiff’s Topics cover a timespan of

approximately thirteen years. Covering this much information over the course of one deposition is

unduly onerous, burdensome, and impracticable.

       9.      OnePoint objects to each Topic to the extent it calls for information that is not

relevant to a claim or defense asserted in this lawsuit and are not reasonably calculated to lead to

the discovery of admissible evidence. Nothing herein shall be construed as an agreement by

OnePoint as to the admissibility or relevance of any Topic set forth in TIC’s Notice.

       10.     OnePoint objects to each Topic to the extent it seeks information not known or




                                                   3
     Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 5 of 24



reasonably accessible to OnePoint.

       11.     Discovery is ongoing.       OnePoint’s objections and responses, as well as the

Witness’s knowledge and testimony at the deposition, are made based on the information presently

known to OnePoint. As stated, TIC’s is seeking an extremely cumbersome amount of information

the spans over the course of approximately 13 years. No reasonable Witness can completely and

fully recount all such information. As such, OnePoint’s responses should not be construed to

prejudice its right to conduct further investigation in this case, or to limit OnePoint’s use of any

additional evidence that may be developed.

       12.     OnePoint objects to each Topic to the extent it seeks information or testimony

regarding occurrences that took place prior to 2016 because that information is outside of the

statute of limitations for the claims brought in this lawsuit.

       13.     OnePoint incorporates each of the foregoing General Objections into each of

OnePoint’s specific responses. To the extent any specific objections are set forth in responding

to a particular Topic, those specific objections are not to be construed as a waiver or limitation of

any General Objection applicable to such Topic.




                                                    4
     Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 6 of 24



           OBJECTIONS AND RESPONSES TO TIC’S DEPOSITION TOPICS

       TOPIC NO. 1:           OnePoint placing TIC’s Facilities Manager, Pablo D’Agostino, on

OnePoint’s payroll and providing him with W-2s reflecting payments of $24,084 in 2007 and $66,453

in 2008.

       OBJECTION:             OnePoint objects to this topic as vague, ambiguous, and
       argumentative because it fails to define the phrase “placing . . . on OnePoint’s
       payroll.” OnePoint further objects to this Topic as overly broad and unduly
       burdensome to the extent it seeks information concerning events that occurring
       outside of the applicable statute of limitations.

       RESPONSE:             Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on “W-2’s
       reflecting payments of $24,084 in 2007 and $66,453 in 2008,” if any.

       TOPIC NO. 2:           All work performed by Pablo D’Agostino for OnePoint as an employee

and/or contractor and all payments made to him, his friends, or family members on his behalf.

       OBJECTION:              OnePoint objects to this topic as overly broad, vague, and
       ambiguous because it fails to define “employee and/or contractor” and “payments
       made to him, his friends, or family members on his behalf.” OnePoint further
       objects to this topic to the extent it seeks information concerning events occurring
       outside of the applicable statute of limitations.

       RESPONSE:            Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic as
       understood.

       TOPIC NO. 3:           Each instance in which OnePoint gave Pablo D’Agostino, Melissa

D’Agostino, and/or Ashley Tucker anything of value, including cars, trucks, cash, vacations, free

construction or maintenance work such as painting at a residence owned by them, jewelry, shoes,

clothing, payment of personal expenses, and payment of Home Depot expenses.

       OBJECTION:            OnePoint objects to this topic as overly broad, vague, and
       ambiguous because it fails to define “anything of value,” “free construction,” and
       “maintenance work.” OnePoint further objects to this topic to the extent it seeks
       information concerning events occurring outside of the applicable statute of
       limitations. OnePoint further objects to this topic because it is a compound request.

       RESPONSE: Subject to, and without waiving the foregoing Objections, OnePoint


                                                  5
     Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 7 of 24



        will make one or more representatives available to testify on the gifts, if any,
        OnePoint gave to Pablo D’Agostino, Melissa D’Agostino, and/or Ashley Tucker.

        TOPIC NO. 4:           The specific details about the payments, trips, credit cards, and cash

provided by OnePoint to Pablo D’Agostino as described in Response No. 3 of OnePoint’s

Supplemental Responses to TIC’s First Set of Interrogatories.

        OBJECTION:               OnePoint objects to this topic as cumulative and harassing
        because, as it set forth in Response No. 3, OnePoint averred that “no gifts were ever
        made to Melissa D’Agostino or Ashley Tucker.” OnePoint further objects to this
        topic as overly broad, vague, and ambiguous because it seeks information
        concerning events occurring outside of the applicable statute of limitations.

        RESPONSE:               Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify regarding the
        specific details of Response No. 3 of OnePoint’s Supplemental Responses to TIC’s
        First Set of Interrogatories.

        TOPIC NO. 5:           The transfer of a 2009 Ford F250 truck from OnePoint to Pablo

D’Agostino as described in Response No. 4 of OnePoint’s Supplemental Responses to TIC’s First Set

of Interrogatories.

        OBJECTION:             OnePoint objects to this topic as cumulative and harassing
        because, as set forth in Response No. 4, OnePoint described the details of the
        purported transfer that is the subject of this topic. OnePoint further objects to this
        topic because it is overly broad and unduly burdensome because it seeks
        information concerning events that occurred outside of the applicable statute of
        limitations.

        RESPONSE:          Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify regarding
        Response No. 4 of OnePoint’s Supplemental Responses to TIC’s First Set of
        Interrogatories.

        TOPIC NO. 6:           The creation and submission of bids to TIC by OnePoint, Abraham

Joseph, and/or OnePoint’s employees in the names of companies other than OnePoint, including

Millenium Performance, The Atkins Group, and A&A Premier Builders, as identified in Response No.

5 of OnePoint’s Supplemental Responses to TIC’s First Set of Interrogatories and as alleged in

Paragraph 39 of TIC’s AmendedComplaint.


                                                   6
     Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 8 of 24



       OBJECTION:            OnePoint objects to this topic as vague and ambiguous as the
       terms “creation and submission of bids” are not defined. OnePoint further objects
       to this topic as overbroad and unduly burdensome because it seeks information
       concerning events that occurred outside the applicable statute of limitations.

       RESPONSE:               Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on the OnePoint
       bids identified in Response No. 5 of OnePoint’s Supplemental Responses to TIC’s
       First Set of Interrogatories and Paragraph 39 of TIC’s Amended Complaint.

       TOPIC NO. 7:           The number of bids created by OnePoint and/or Abraham Joseph and

submitted to TIC in the names of companies other than OnePoint, including the name of Millenium

Performance, The Atkins Group, and A&A Premier Builders.

       OBJECTION:              OnePoint objects to this topic as unduly burdensome and
       harassing because it seeks information that is equally available to Plaintiff and is
       cumulative of other discovery requests. OnePoint further objects to this topic as
       overly broad and unduly burdensome because it seeks information outside of the
       applicable statute of limitations.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic.

       TOPIC NO. 8:           The method by which OnePoint typically submitted bids in its own name

and in the name of other companies and the method by which OnePoint received its payments from TIC,

including whether the U.S. mails, FedEx, UPS, or other similar services were used.

       OBJECTION:              OnePoint objects to this topic as vague, overly broad, and
       seeking material that is not relevant or responsive. OnePoint further objects to this
       topic as overly broad and unduly burdensome because it seeks information outside
       the applicable statute of limitations.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic.

       TOPIC NO. 9:           Coordination with Pablo D’Agostino regarding the submission of bids

by OnePoint on behalf of itself and other companies, including Millenium Performance, The Atkins

Group, and A&A Premier Builders.

       OBJECTION:           OnePoint objects to this topic as vague, ambiguous,
       argumentative, and assuming facts not in evidence because “coordination” is not


                                                  7
     Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 9 of 24



       defined. OnePoint further objects to this topic because it is overly broad and unduly
       burdensome as it seeks information outside of the applicable statute of limitations.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic.

       TOPIC NO. 10:          Coordination between OnePoint, Abraham Joseph, Pablo D’Agostino,

Sudhakar Kalaga, Chetan Vyas, and/or Vinod Vemparala regarding the submission of bids to TIC.

       OBJECTION:            OnePoint objects to this topic as vague, ambiguous,
       argumentative, and assuming facts not in evidence because “coordination” is not
       defined. OnePoint further objects to this topic because it is overly broad and unduly
       burdensome as it seeks information outside of the applicable statute of limitations.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic.

       TOPIC NO. 11:          Communications regarding bids to TIC between any OnePoint officer

or employee other than Abraham Joseph and Pablo D’Agostino, Vinod Vemparala, Sudhakar Kalaga,

and/or Chetan Vyas.

       OBJECTION:               OnePoint objects to this topic as overbroad as it seeks
       information outside of the applicable statute of limitations. OnePoint, Inc. further
       objects to this topic as vague and ambiguous. OnePoint further objects to this topic
       because it is cumulative of other discovery requests.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic.

       TOPIC NO. 12:          Abraham Joseph’s interview at TIC in December 2019, including the

statements made by Mr. Joseph during the interview.

       OBJECTION:             OnePoint objects to this topic as improper for a Rule
       30(b)(6) deposition because it does not seek testimony of the knowledge of
       OnePoint, but rather the perceptions and knowledge of various individuals.
       OnePoint further objects to this topic because it is cumulative and harassing.
       OnePoint further objects to this topic to the extent it seeks information protected by
       the attorney-client communication and work product privileges.

       RESPONSE:              Subject to, and without waiving the foregoing Objections,
       one point will not present a witness on this topic.

       TOPIC NO. 13:          The e-mail systems, electronic data storage systems, and text


                                                  8
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 10 of 24



messaging services used by OnePoint from 2007 to 2019, including the identity of the e-mail service

providers, the existence of physical or cloud-based backups, and the deletion or destruction of

OnePoint’s e-mails and text messages.

       OBJECTION:           OnePoint objects to this topic because it is overly broad,
       unduly burdensome, harassing, and argumentative. OnePoint further objects to this
       topic as overbroad as it seeks information outside of the applicable statute of
       limitations.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more witnesses available to testify on this topic.

       TOPIC NO. 14:           The e-mail systems, electronic data storage systems, and text messaging

services used by Abraham Joseph from 2007 to 2019, including the identity of the e-mail service

providers, the existence of physical or cloud-based backups, and the deletion or destruction of Mr.

Joseph’s e-mails and text messages.

       OBJECTION:              OnePoint objects to this topic as improper for a Rule
       30(b)(6) deposition because it does not seek testimony of the knowledge of
       OnePoint, but rather the perceptions and knowledge of various individuals.
       OnePoint further objects to this topic because it is overly broad, unduly
       burdensome, cumulative, harassing, and argumentative. OnePoint further objects
       to this topic as overbroad because it seeks information outside the applicable statute
       of limitations.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more witnesses available to testify on this topic.

       TOPIC NO. 15:           All the steps taken by OnePoint to preserve electronic data and physical

documents, including e-mails, following TIC’s filing of the Complaint in October 2019, TIC’s interview

of Mr. Joseph in December 2019, and the filing of TIC’s Amended Complaint against OnePoint and Mr.

Joseph in February 2020.

       OBJECTION:              OnePoint objects to this topic to the extent it seeks information
       protected by the attorney-client communication and work product privileges.

       RESPONSE:             Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on non-
       privileged information in this topic.


                                                    9
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 11 of 24




       TOPIC NO. 16:          All the electronic data and physical documents, including e-mails, that

OnePoint and/or Mr. Joseph destroyed following TIC’s filing of the Complaint in October 2019, TIC’s

interview of Mr. Joseph in December 2019, and the filing of TIC’s Amended Complaint against OnePoint

and Mr. Joseph in February 2020.

       OBJECTION:              OnePoint objects to this topic because it is not designed to elicit
       testimony relevant to any party’s claims or defenses. OnePoint further objects to this Topic
       because it is overly broad, unduly burdensome, harassing, and argumentative.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more witnesses available to testify on this topic.

       TOPIC NO. 17:          All the steps taken by OnePoint, Abraham Joseph, and their agents,

including counsel, to search for, collect, and review electronically stored documents and physical

documents potentially responsive to TIC’s Requests for Production issued to OnePoint and Abraham

Joseph. This will include: (1) the volume of documents collected, (2) the document review methodology

to identify responsive documents, (3) instructions given to Defendants’ e-discovery vendor, (4) the

elimination of non-responsive documents, and (5) the keywords used for the document review.

       OBJECTION:               OnePoint objects to the extent the topic calls for information
       protected by the attorney-work product and attorney-client privileges. OnePoint objects to
       this topic because it is not designed to elicit testimony relevant to any party’s claims or
       defenses. OnePoint further objects to this topic as it is vague because “document review
       methodology” is not defined. OnePoint further objects to this topic because it is overly
       broad, unduly burdensome, harassing, and argumentative. OnePoint further objects to
       this topic because it is overly broad and unduly burdensome in that it seeks information
       that is 13 years old and outside the applicable statute of limitations.

       RESPONSE:             Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on the non-
       privileged information pertaining to OnePoint’s efforts to search for, collect, and
       review electronically stored and physical documents potentially responsive to TIC’s
       Requests for Production issued to OnePoint and Abraham Joseph, including (1) the
       volume of documents collected, and (2) the document review methodology to identify
       responsive documents.

       TOPIC NO. 18:          An explanation for why OnePoint and Mr. Joseph produced just 199 e-



                                                   10
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 12 of 24



mails for a time period spanning 2007 to 2019, including just 20 emails with Pablo D’Agostino.

        OBJECTION:               OnePoint objects to this topic because it is not designed to elicit
        testimony relevant to any party’s claims or defenses. OnePoint further objects to this topic
        because it is harassing, and argumentative. OnePoint further objects to this topic as overly
        broad because it seeks information that is nearly 13 years old and outside the applicable
        statute of limitations.

        RESPONSE:            Subject to, and without waiving the foregoing Objections,
        OnePoint will make available one or more witnesses available to testify on this topic.

        TOPIC NO. 19:           The creation of invoices from OnePoint to TIC for the services of

electricians provided by Electrical & Mechanical Solutions, L.L.C. (“EMS”), including the markups and

profit margins applied to EMS’s invoices and the padding of regular and overtime hours by adding

thousands of fictious hours to its invoices to TIC not found on EMS’s invoices. Pay particular attention

to PO Number 906055, although we may ask questions about other journeyman electrician invoices.

        OBJECTION:             OnePoint objects to this topic as overly broad and unduly
        burdensome to the extent it seeks information outside the applicable statute of limitations.
        OnePoint further objects to this topic to the extent it seeks information that is outside the
        knowledge of a fact witness. OnePoint further objects to this topic because the terms
        “padding” and “fictious” are vague and harassing.

        RESPONSE:           Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify on this topic.

        TOPIC NO. 20:           The creation of invoices from OnePoint to TIC for the services of

electricians provided by Telios to create an Electrical One Line Diagram, including the markups and profit

margins applied to Telios’s invoices and the padding of regular and overtime hours by adding thousands

of fictious hours to its invoices to TIC not found on Telios’s invoices. Pay particular attention to PO

Numbers 901027, 902443, 903426, and 903554, although we may ask questions about other journeyman

electrician invoices.

        OBJECTION:             OnePoint objects to this topic as overly broad and unduly
        burdensome to the extent it seeks information outside the applicable statute of limitations.
        OnePoint further objects to this topic to the extent it seeks information that is outside the
        knowledge of a fact witness. OnePoint further objects to this topic because the terms
        “padding” and “fictious” are vague and harassing.


                                                    11
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 13 of 24




        RESPONSE:           Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify on this topic.

        TOPIC NO. 21:           The actual work performed by journeymen electricians that OnePoint

provided to TIC, including a description of the details of the work actually done by the electricians for

each invoice submitted that is not evident on the face of the invoice.

        OBJECTION:              OnePoint objects to this topic as overbroad as it seeks
        information outside of applicable statute of limitations. OnePoint further objects to this
        topic because it is unduly burdensome, cumulative, and seeks information that is equally
        available to Plaintiff.

        RESPONSE:            Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify on this topic for the
        years 2015-2019.

        TOPIC NO. 22:           OnePoint’s invoicing and collection of sales taxes from TIC for

construction, maintenance, and electrician work, including the amounts remitted to the State of Texas

and local authorities, if any, each year from 2007 to 2019 for TIC-related work. Pay particular attention

to the collection of sales taxes for the journeymen electricians from TIC and the payment of sales taxes

to the State of Texas and local authorities.

        OBJECTION:               OnePoint objects to this topic as overbroad as it seeks
        information outside the applicable statute of limitations. OnePoint further objects to this
        Topic because it is not designed to elicit testimony relevant to any party’s claims or defenses.

        RESPONSE:            Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify on this topic for the
        years 2015-2019.

        TOPIC NO. 23:           The total amounts invoiced to and paid by TIC for work done by

OnePoint on an annual basis from 2007 to 2019.

        OBJECTION:            OnePoint objects to this topic because TIC has equal knowledge of
        this information. OnePoint further objects to this topic as overbroad to the extent it seeks
        information outside of the applicable statute of limitations.

        RESPONSE:            Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify on this topic for the


                                                     12
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 14 of 24



       years 2015-2019.

       TOPIC NO. 24:            All complaints that OnePoint and/or Abraham Joseph made to TIC

management about Pablo D’Agostino and his conduct, including complaints that D’Agostino made

demands for payment from OnePoint.

       OBJECTION:               OnePoint objects to this topic as not designed to elicit testimony
       relevant to any party’s claims or defenses. OnePoint further objects to this topic because it
       is harassing, argumentative, and seeks information of which TIC has equal knowledge.
       OnePoint further objects to this topic because it is vague, as the term “conduct” is not defined.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic.

       TOPIC NO. 25:            Identification of all TIC employees that OnePoint informed about: (1)

payments and gifts OnePoint was making to Pablo D’Agostino, (2) placing Pablo D’Agostino on

OnePoint’s payroll, (3) OnePoint’s submission of bids in the name of other companies, (4) OnePoint’s

inflated profit margins on work it did for TIC, and (5) OnePoint’s padding of hours for journeymen

electricians. This request includes a description of all conversations describing this conduct with TIC

employees.

       OBJECTION:                 OnePoint objects to this topic because the terms “inflated profit
       margins” and “padding of hours” are vague, conclusory, harassing, and argumentative.
       OnePoint further objects to this topic as overly broad and unduly burdensome to the
       extent it seeks information that is outside the applicable statute of limitations. OnePoint
       further objects to this topic to the extent it seeks information that is outside the knowledge
       of a fact witness.

       RESPONSE:                Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify regarding
       identification of all TIC employees that OnePoint informed about: (1) payments and
       gifts OnePoint was making to Pablo D’Agostino, (2) placing Pablo D’Agostino on
       OnePoint’s payroll, and (3) OnePoint’s submission of bids in the name of other
       companies.

       TOPIC NO. 26:            Identification of all individuals outside of TIC that have any knowledge

that OnePoint was doing any of the following: (1) making payments to Pablo D’Agostino, (2) placing

Pablo D’Agostino on OnePoint’s payroll, (3) submitting bids in the name of other companies for TIC


                                                      13
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 15 of 24



projects, (4) overcharging TIC for work, and (5) padding of hours for journeymen electricians. This

request includes a description of all conversations concerning this conduct with such individuals,

including the owners or employees of A&A Premier, Millenium Performance, the Atkins Group, KIT

Construction Services, Inc., and KIT Professionals, Inc.

       OBJECTION:               OnePoint objects to this topic as improper for a Rule
       30(b)(6) deposition because it does not seek testimony of the knowledge of
       OnePoint, but rather the perceptions and knowledge of various individuals.
       OnePoint further objects to this topic because the terms “overcharging” and “padding of
       hours” are vague, conclusory, harassing, and argumentative. OnePoint further objects to
       this topic as overly broad and unduly burdensome to the extent it seeks information that
       is outside the applicable statute of limitations. OnePoint further objects to this topic to
       the extent it seeks information that is outside the knowledge of a fact witness.

       RESPONSE:              Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify regarding the
       identification of all individuals outside of TIC that have any knowledge that
       OnePoint was doing any of the following: (1) making payments to Pablo D’Agostino,
       (2) placing Pablo D’Agostino on OnePoint’s payroll, and (3) submitting bids in the
       name of other companies for TIC projects.

       TOPIC NO. 27:           When OnePoint first became aware of TIC’s lawsuit against Sudhakar

Kalaga and Pablo D’Agostino.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic.

       TOPIC NO. 28:           Conversations OnePoint and/or Abraham Joseph had regarding TIC’s

lawsuit outside the presence of counsel, including conversations with Pablo D’Agostino, Sudhakar

Kalaga, Ashley Tucker, and the owners of A&APremier, Millenium Performance, and the AtkinsGroup.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic.

       TOPIC NO. 29:           Pablo D’Agostino and/or Sudhakar Kalaga’s instruction or direction to

OnePoint to submit bids for projects between 2011 and 2019 at a particular price.

       OBJECTION:              OnePoint objects to this topic as overbroad to the extent it
       seeks information outside the applicable statute of limitations. OnePoint further
       objects to this topic as vague and ambiguous.


                                                    14
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 16 of 24




        RESPONSE:           Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify on this topic.

        TOPIC NO. 30:             Bids submitted to TIC by OnePoint from 2011 to 2019, including:


                                                            Requisition           Amount
  Winne r Fake Bidders                                      Date           PO#    (USD)
   KIT    V2V, OnePoint                                       21-Nov-2011 906748    601,825.00
   KIT    V2V, OnePoint, A&A                                    7-Oct-2013 950527   550,000.00
          V2V, OnePoint, A&A Premier,
   KIT    Reytec                                               29-Jan-2015       951184       1,680,000.00
          V2V, PRV, Redwood Builders,
   KIT    OnePoint                                            20-Apr-2017 7018425             4,550,825.00
   KIT    V2V, OnePoint                                       17-Sep-2018 7045528                32,450.00
   KIT    V2V, OnePoint                                       17-Sep-2018 7045529                41,550.00


        OBJECTION:            OnePoint objects to this topic as overbroad to the extent it
        seeks information outside the applicable statute of limitations.

        RESPONSE:           Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify on this topic.

        TOPIC NO. 31:             OnePoint’s overall corporate structure, including the shareholders,

officers, directors, and the existence of any corporate parents, subsidiaries, or affiliates.

        OBJECTION:                OnePoint objects to this topic because it is overly broad.
        OnePoint further objects to this topic to the extent it seeks information that is not relevant
        or reasonably calculated to lead to the discovery of relevant information. OnePoint
        further objects to this topic because it is harassing.

        RESPONSE:           Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify on this topic.

        TOPIC NO. 32:             The nature of the work performed by OnePoint, including pre-

construction, construction and engineering services for outpatient facilities, office spaces, and cardiac

rehab, as shown on its website.

        OBJECTION:              OnePoint objects to this topic because it is overly broad,
        harassing, and seeks information that is not relevant or reasonably calculated to lead to
        the discovery of relevant information.


                                                       15
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 17 of 24




       RESPONSE:             Subject to, and without waiving the foregoing Objections,
       OnePoint will not present a witness to testify on this topic.

       TOPIC NO. 33:            The clients that OnePoint has worked for, including those identified on

its website for clinics, Toshiba, Methodist Hospital, and Memorial Hermann Hospital.

       OBJECTION:              OnePoint objects to this topic because it is overly broad,
       harassing, and seeks information that is not relevant or reasonably calculated to lead to
       the discovery of relevant information.

       RESPONSE:              Subject to, and without waiving the foregoing Objections,
       OnePoint will not present a witness to testify on this topic.

       TOPIC NO. 34:            The identification of OnePoint employees responsible for preparing

bids, hiring subcontractors, and performing construction and maintenance work for TIC projects.

       OBJECTION:                OnePoint objects to this topic as overbroad as it seeks
       information outside of the applicable statute of limitations. OnePoint further objects
       to this topic to the extent that it is not designed to elicit testimony relevant to any party’s
       claims or defenses.

       RESPONSE:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic.

       TOPIC NO. 35:            The identity of the subcontractors used by OnePoint to complete work at

TIC’s facilities for each purchase order issued to OnePoint.

       OBJECTION:              OnePoint objects to this topic as overbroad and unduly
       burdensome to the extent it seeks information outside of the applicable statute of
       limitations. OnePoint further objects to this topic to the extent that it is not designed to
       elicit testimony relevant to any party’s claims or defenses. OnePoint further objects to
       this topic because it is harassing and seeks information that is equally available to
       Plaintiff.

       RESPONSES:           Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic.

       TOPIC NO. 36:            OnePoint's work, pricing, bidding, and profit margins for the following

projects:




                                                      16
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 18 of 24



                    OnePoint
          PO#                                     PROJECT DESCRIPTION
                     JOB#
        900757         512-07      Seal/Caulk around Exterior Glass Windows
        901178         609-07      Control Plant Expansion Phase 1
        901711         762-08      Control Plant Expansion Phase 2
        901762         821-08      Control Plant Expansion Electrical Upgrades
        902826         1043-08
                                   Build retaining wall, steps and sidewalk
        902846         1044-09
        903918         1275-09     PEP Roof Decking Repair
        904616         1410-10     Roof replacements Phase 2
        905234         1410-10     Roof replacements Phase 3
        905975         1410-10     Roof replacements Phase 4
        906027         1410-10     Roof replacements Phase 5
        905689         1553-10     HEV Renovation
        902548         990-08      Roof Repair to Corporate Residences
        902696         1021-08     Upgraded Drainage
        902575         994-08      Roof Decking
        902766         1023-08     Chain Link Fence
                       4255-18     Okanella Warehouse Storage Racks


       OBJECTION:              OnePoint objects to this topic as overly broad, vague, and
       ambiguous because it fails to define “work,” “pricing,” and “profit margins.”
       OnePoint further objects to this topic to the extent it seeks information concerning
       events occurring outside of the applicable statute of limitations. OnePoint further
       objects to this topic because it is cumulative of other discovery requests and seeks
       information that is equally available to Plaintiff.

       RESPONSE:            Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic as
       understood.

       TOPIC NO. 37:             The method(s) used by OnePoint to calculate the amounts to bid or

charge TIC for maintenance, construction, and electrical work.

       OBJECTION:                OnePoint objects to this topic because it seeks information that
       is not relevant or reasonably calculated to lead to the discovery of relevant information.
       OnePoint further objects to this topic because it is overly broad and seeks information
       that is outside the applicable statute of limitations. OnePoint further objects to this topic
       because it is harassing and seeks confidential, proprietary information.



                                                     17
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 19 of 24



       RESPONSE:            Subject to, and without waiving the foregoing Objections,
       OnePoint will not make any witness available to testify on this topic.

       TOPIC NO. 38:          The amount of profit earned by OnePoint on each purchase order issued

by TIC and on an annual basis from TIC.

       OBJECTION:            OnePoint objects to this topic as overbroad because it seeks
       information concerning events occurring outside of the applicable statute of
       limitations. OnePoint objects to this topic because it seeks information that is not
       relevant or reasonably calculated to lead to the discovery of relevant information.
       OnePoint further objects to this topic because it is harassing and seeks confidential,
       proprietary information.

       RESPONSE:            Subject to, and without waiving the foregoing Objections,
       OnePoint will not make any witnesses available to testify on this topic.

       TOPIC NO. 39:          The relationship between Abraham Joseph and Pablo D’Agostino,

including conversations between them.

       OBJECTION:              OnePoint objects to this topic as overbroad to the extent it
       seeks information outside of the applicable statute of limitations. OnePoint, Inc.
       further objects to this Topic as vague and ambiguous.

       RESPONSE:            Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic as
       understood.

       TOPIC NO. 40:          The introduction of Pablo D’Agostino to Sudhakar Kalaga.

       OBJECTION:              OnePoint objects to this topic because it is vague and
       ambiguous. OnePoint further objects to this topic because it is overly broad in that it
       seeks information outside of the applicable statute of limitations.

       RESPONSE:            Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic as
       understood.

       TOPIC NO. 41:          OnePoint’s coordination with Sudhakar Kalaga to submit a fake bid

under the name of V2V Solutions through Vinod Vemparala in November 2010 as alleged in Paragraphs

50-53 of the Amended Complaint.

       OBJECTION:           OnePoint objects to this topic as overly broad, vague, and
       ambiguous because it fails to define “coordination.” OnePoint further objects to


                                                  18
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 20 of 24



       this topic to the extent it seeks information concerning events occurring outside of
       the applicable statute of limitations. OnePoint further objects to this topic because
       it is harassing, and argumentative.

       RESPONSE:             Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on the nature
       of the relationship, if any, between OnePoint, Sudhakar Kalaga, and Vinod
       Vemparala in November 2010, and any bids submitted by OnePoint to TIC in
       November 2010.

       TOPIC NO. 42:           Any work TIC paid OnePoint for but which it never finished.

       OBJECTION:             OnePoint objects to this topic because it is vague and
       ambiguous. OnePoint further objects to this topic because it is cumulative and unduly
       burdensome because it seeks information that is equally available to Plaintiff.

       RESPONSE:            Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic as
       understood.

       TOPIC NO. 43:           Presentations prepared by OnePoint for Pablo D’Agostino.

       OBJECTION:              OnePoint objects to this topic as vague and ambiguous
       because it fails to define “presentations.” OnePoint further objects to this topic to
       the extent it seeks information concerning events occurring outside of the
       applicable statute of limitations. OnePoint further objects to this topic to the extent
       it seeks information that is not relevant or reasonably calculated to lead to the
       discovery of relevant information.

       RESPONSE:            Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic as
       understood.

       TOPIC NO. 44:           The relationship among OnePoint, Abraham Joseph, Sudhakar Kalaga,

KIT Construction, and KIT Professionals.

       OBJECTION:               OnePoint objects to this topic because it is vague and ambiguous
       because “relationship” is not defined. OnePoint further objects to this topic because it is
       overly broad to the extent that it seeks information concerning events occurring outside
       of the applicable statute of limitations.

       RESPONSE:            Subject to, and without waiving the foregoing Objections,
       OnePoint will make one or more representatives available to testify on this topic as
       understood.

       TOPIC NO. 45:           The bids identified in Paragraph 39 of the Amended Complaint.


                                                    19
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 21 of 24



        OBJECTION:           OnePoint objects to this topic as overly broad to the extent it
        seeks information concerning events occurring outside of the applicable statute of
        limitations.

        RESPONSE:           Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify on this topic.

        TOPIC NO. 46:            Steps taken by OnePoint to conceal its role in the fraudulent scheme

alleged in the Amended Complaint, including the creation of fictitious bids and the payment of bribes to

Pablo D’Agostino.

        OBJECTION:              OnePoint objects to this topic because it is harassing and
        argumentative. OnePoint further objects to this topic because it is vague and ambiguous
        because the terms “fraudulent scheme,” “fictitious bids,” and “bribes” are not defined.
        OnePoint further objects to this topic because it is overly broad and unduly burdensome
        as it seeks information concerning events occurring outside of the applicable statute of
        limitations.

        RESPONSE:             Subject to, and without waiving the foregoing Objections,
        OnePoint will not present a witness to testify on this topic.

        TOPIC NO. 47:            Identification and background about all the OnePoint employees that

worked on TIC projects, including the employees identified in OnePoint's Responses to TIC’s First set

of Interrogatories.

        OBJECTION:               OnePoint objects to this topic as overbroad as it seeks
        information outside of the applicable statute of limitations. OnePoint further objects
        to this Topic because it is not designed to elicit testimony relevant to any party’s claims
        or defenses. OnePoint further objects to this topic as vague because it fails to provide
        what “background about” the OnePoint employees TIC seeks through this topic.
        OnePoint further objects to this topic because it is cumulative of other discovery requests,
        harassing, and invasive of the privacy interests of individuals who are not parties to this
        litigation.

        RESPONSE:               Subject to, and without waiving the foregoing Objections,
        OnePoint will make one or more representatives available to testify on the
        identification of the employees identified in OnePoint’s Responses to TIC’s First Set
        of Interrogatories.

        TOPIC NO. 48:            In furtherance of TIC’s constructive trust claim, provide the total

amounts of annual distributions of profit and salary by OnePoint to its shareholders from 2007 to 2019 that



                                                      20
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 22 of 24



includes proceeds of payments made by TIC.

        OBJECTION:              OnePoint objects to this topic as overbroad to the extent it seeks
        information concerning events occurring outside of the applicable statute of
        limitations. OnePoint objects to this topic because it seeks information that is not
        relevant or reasonably calculated to lead to the discovery of relevant information.
        OnePoint further objects to this topic because it seeks information that is confidential and
        proprietary.

        RESPONSE:            Subject to, and without waiving the foregoing Objections,
        OnePoint will not make any witnesses available to testify on this topic.

        TOPIC NO. 49:            Annual revenue and profit figures for OnePoint from 2007 to 2019.

        OBJECTION:              OnePoint objects to this topic as overbroad to the extent it seeks
        information concerning events occurring outside of the applicable statute of
        limitations. OnePoint further objects to this topic because it seeks information that is
        not relevant or reasonably calculated to lead to the discovery of relevant information.
        OnePoint further objects to this topic because it seeks information that is confidential and
        proprietary.

        RESPONSE:            Subject to, and without waiving, the foregoing Objections,
        OnePoint will not make any witnesses available to testify on this topic.

        TOPIC NO. 50:            The identification, location, last known address, telephone number, and

e-mail address of any person having or believed to have any documents or other electronic or non-

electronic files regarding the topics or facts underlying these topics.

        OBJECTION:             OnePoint objects to this topic because it is overly broad and
        unduly burdensome. OnePoint further objects to this topic because it seeks information
        that is not relevant or reasonably calculated to lead to the discovery of relevant
        information. OnePoint further objects to this topic to the extent it seeks information
        concerning events occurring outside the applicable statute of limitations.

        RESPONSE:             Subject to, and without waiving the foregoing Objections,
        OnePoint will not present a witness on this topic.


Dated: December 9, 2020                          Respectfully Submitted,

                                                 DANIELS & TREDENNICK, PLLC


                                                 By: /s/ John F. Luman III
                                                     John F. Luman III


                                                      21
Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 23 of 24



                                State Bar No. 00794199
                                luman@dtlawyers.com
                                Douglas A. Daniels
                                State Bar No. 00793579
                                doug.daniels@dtlawyers.com
                                Sarah J. Ring
                                Texas Bar No. 24056213
                                sarah@dtlawyers.com
                                6363 Woodway Dr., Suite 700
                                Houston, Texas 77057
                                Telephone: (713) 917-0024
                                Facsimile: (713) 917-0026

                                ATTORNEYS FOR DEFENDANTS ABRAHAM
                                JOSEPH and ONEPOINT, INC.




                                   22
    Case 4:19-cv-04274 Document 361-3 Filed on 01/22/21 in TXSD Page 24 of 24



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was electronically

served by e-mail upon all counsel of record on December 9, 2020:


                                            /s /John F. Luman III
                                            John F. Luman III
